Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Crouch (Reg. No. 34,806) on 09/07/2022.

The application has been amended as follows: 
In claim 1, last line, delete the comma after “rotary blade mixer”.
In claim 2, line 12, delete the comma after “rotary blade mixer”. 

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	A) Each of the previous 35 USC 103 rejections are withdrawn in light of Applicant’s amendment.
B) The closest prior art of record, Zhamu (US 2017/0158513 A1) discloses after a direct or indirect transfer process, the graphene sheets can be separated from the carrier material particles using a broad array of methods.  The graphene sheets coated on metal, glass, or ceramic particles can be easily detached from the particles by immersing the coated particles in a water bath and subjected the slurry to mild ultrasonication [0050].  However, Zhamu does not teach or suggest mechanical shearing means comprises operating a rotatory blade mixer or reverse-blade mixer.
C) Coleman (US 2016/0009561 A1) teaches a process for exfoliating untreated 3-dimensional material to produce a 2- dimensional material, including applying shear force (Abstract).  Coleman discloses flakes of 2-dimensional material and 3-dimensional layered material may be removed from the solution by low-speed centrifugation, gravity settling, filtration or flow separation [0029].  However, Coleman does not teach or suggest the mechanical shearing means comprises operating a rotatory blade mixer or reverse-blade mixer.
D) Papakonstantiou (US 2014/0044968 A1) teaches a process for the preparation of graphene or graphene-like fragments of another layered structure.  Papakonstantiou discloses any suitable form of apparatus which comprises a grinding mechanism which is in contact with graphite and one or more ionic liquids may be used.  Typical grinding mechanisms include mortar and pestle, ball milling, planar milling, pressurized fluid milling and air jet milling in a liquid mixture.  Further separation steps including centrifugation in other solvents or mixtures [0029].  However, Papkonstantiou does not teach or suggest the mechanical shearing means comprises operating a rotatory blade mixer or reverse-blade mixer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767